Citation Nr: 1116589	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for sleep disorder, including sleep apnea, to include as secondary to PTSD.  

4.  Entitlement to service connection for Von Willebrand disease, to include as due to herbicide exposure.    

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2010 rating decision of the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA).   

In February 2011, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.


REMAND

In April 2011 prior to issuing a decision on the claims, the Board received a February 2011 request and authorization from the Veteran to obtain records of medical care from the Johnson Medical Center.  The Veteran indicated that he received treatment but did not indicate which disorders on appeal were the objects of that treatment.  In order to satisfy VA's duty to assist the Veteran in the development of his claim, a request for records from 1990 to the present is necessary prior to adjudication of any claims on appeal.   

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD.  The revised regulation indicates that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran claims that he has PTSD as a result of stressors experienced during his Vietnam service, while serving as a communications specialist attached to a South Korean military unit.  He reported that during a sweep of a small village, the unit captured 5 to 6 suspected enemy supporters and lined them near the edge of the village for interrogation.  The Korean officer conducting the interrogation asked the same questions to each suspect.  If he didn't like the suspects answer, he would strike them with a karate move.  The questioning continued until they were instructed to watch the last round of questioning.  The officer then made the first suspect kneel, repeated a question, and then shot the suspect in the head, killing him instantly.  

The Veteran also reported another incident where he was serving as a radioman, assigned to assist the Korean foreign artillery forward observer in a Free Fire Zone in the western section of Qoang Duc.  During a two day sweep and search and destroy mission, they were advised that they could not get additional air support.  During that time they took sniper fire and could not leave their positions.  They had a limited amount of supplies and ammunition and were given surplus weapons to carry because other ammunition was not available. 

The Board notes that prior to the regulatory amendment, the RO attempted to obtain corroboration of the reported stressors.  In a December 2009 report the Joint Services Records Research Center (JSRRC) found that it was unable to obtain any corroborating evidence of the Veteran's reported stressors.  However, JSRRC also found that the mission of the Veteran's unit, Company C of the 41st Signal Battalion, was to install, operate and maintain area communication facilities in direct support of the major subordinate HQ of US and Free World Forces.  Accordingly, the Board finds the Veteran's report of being attached to a Korean military unit to help maintain communications to be credible and consistent with the places, types, and circumstances of his service.  Additionally, the Board notes that the Veteran has received a diagnosis of PTSD; however that diagnosis was rendered by a general medical practitioner, not from a psychiatrist or doctoral-level psychologist.  See Veterans Benefits Manual, M-21MR, III.iv.3.D.18.d   

In light of the above, the Board finds that an examination by a psychiatrist must be afforded to the Veteran to determine if he suffers from PTSD related to in-service stressors, to include witnessing the killing of a Vietnamese prisoner and being trapped in his position due to sniper fire for a multi-day period.  The examiner should also consider whether the Veteran has any other current psychiatric disorder, which is related to service.   

Regarding, the Veteran's claims for service connection for hypertension and sleep disorder, to include sleep apnea, in an October 2009 letter, a treating physician, found that although it was hard to make an exact correlation, the Veteran's PTSD had clearly been a significant factor in his hypertension and sleep disorder.   Given this finding, on remand, the VA examining psychiatrist should also determine the likelihood that any current psychiatric disorder has caused or aggravated current hypertension and/or sleep disorder.   

Regarding the Veteran's claim for a TDIU, the Board notes that, as there are several service connection claims currently on appeal, the claim of entitlement to a TDIU is inextricably intertwined with such other issues and cannot be adjudicated at this time.  Therefore, the Board finds that, after the development noted above, these other claims on appeal should be readjudicated, and then his claim of entitlement to TDIU should be readjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the Veteran has alleged that he is unable to get rehired because he has a record of losing so many prior jobs.  The Board notes that there is no documentation of record from any prior employers regarding prior job loss.  Thus, on remand the RO/AMC should ask the Veteran to submit, or appropriately identify, any records from past employers pertaining to employment performance and/or termination, and the RO should attempt to obtain copies of any employment records appropriately identified.    
 
Accordingly, the case is REMANDED for the following action:

1.  Request records of medical treatment for all disorders on appeal from Johnson Medical Center from 1990 to the present.  Associate any records received with the claims file.  

2.  Request the Veteran submit, or appropriately identify, any records from past employers and the RO should attempt to obtain copies of any employment records appropriately identified.  Associate any records received with the claims file.  

3.  Arrange for a VA examination by a psychiatrist to determine whether the Veteran has a diagnosis of PTSD or other acquired psychiatric disorder as a result of his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the psychiatrist should provide a diagnosis for all psychiatric disabilities identified.  If the psychiatrist finds that a diagnosis of PTSD is warranted, then he or she should clearly report the stressors upon which the diagnosis is based.  If the psychiatrist diagnoses any other psychiatric disorders, he or she should provide an opinion as to whether such disorder(s) are at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  

Also, for each diagnosed psychiatric disorder, to include PTSD, the psychiatric should provide an opinion, which answers all of the following questions:

A.  Is it as least as likely as not (i.e. a 50% chance or greater) that the psychiatric disorder caused the Veteran's hypertension?

B.  Is it as least as likely as not (i.e. a 50% chance or greater) that the psychiatric disorder has resulted in an increase in severity of the Veteran's hypertension beyond the natural progression of the disease.

C.  Is it as least as likely as not (i.e. a 50% chance or greater) that the psychiatric disorder caused the Veteran's sleep apnea or caused any other current sleep disorder?

D.  Is it as least as likely as not (i.e. a 50% chance or greater) that the psychiatric disorder has resulted in an increase in severity of the Veteran's sleep apnea (or any other current sleep disorder) beyond the natural progression of the disease?

The psychiatrist should explain the rationale for all opinions given.  

4.  The RO/AMC should then readjudicate all claims on appeal to include the claim for entitlement to a TDIU.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the veteran and his representative the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


